DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmias (US 20200080050) in view of Humes (US 5549674) and Tsukamoto (US 20140346105).
With respect to claim 13, Nahmias discloses an apparatus and method that utilize a perfusion pump circuit (Figure 1:102) having a cassette (Figure 1:300) and a first pump (Figure 1:11) that pumps perfusion fluid in and out of the cassette.  The perfusion pump circuit is in communication with a perfusion solution filtering device (Figure 1:200) having a hemodialysis filter (Figure 1:20) and a second pump (Figure 1:21) coupled to the cassette.  This is described in at least paragraphs [0158]-[0170] 
Humes discloses a hollow fiber filter designed to reproduce the ultrafiltration function and transport function of a kidney.  Humes teaches in column 2, lines 3-38 that hemofiltration is often advantageous over hemodialysis because it is a convective process that does not rely on diffusion.  Humes states that hemofiltration improves toxin (e.g. viruses) removal by clearing higher molecular weight molecules and unwanted solutes at the same rate.
Tsukamoto discloses a system and method for removing wastes and contaminants from blood.  Tsukamoto teaches in at least paragraphs [0110] and [0111] that various toxins, including pathogens, viruses and bacteria are removed from a blood stream using hemofiltration in order to return the blood without the toxin (e.g. bacteria and/or virus) (“For example, such a system may be applied to reduce or minimize the presence of toxins, including pathogens, viruses, bacteria, etc. in patients under acute infections, as well as patients under exposure to pathogenic viruses and bacteria. Moreover, patients with exposure to organic toxins as well as toxic heavy metals may be treated with the above toxin trapping system. In other words, the toxin traps may be used as a tool for hemofiltration”).

 	With respect to the limitation “consisting essentially of”, it is noted that although Nahmias shows in Fig. 1 that the organ perfusion system may include additional structures such as an oxygenator 12, a bubble trap 13 and a heat exchanger 14, those of ordinary skill would have recognized that each of these features may be removed when not necessary or to reduce the cost of assembly and operation.  In other words, it would have been obvious to arrange the modified Nahmias system to consist essentially of a perfusion pump circuit having a cassette and a first pump, a perfusion solution filtering device having a hemofilter and a second pump, input tubing and output tubing.  It is entirely within the ability of one of ordinary skill to choose not to use optional elements (e.g. oxygenator, bubble trap, heat exchanger) based on the organ to be perfused, the goals of the perfusion operation, to reduce costs, to simplify the construction of the system, or for essentially any other reason or for no reason.  Furthermore, it is well established that the phrase “consisting essentially of” occupies a 

	With respect to claim 14, Nahmias, Humes and Tsukamoto disclose the combination as described above.  Paragraphs [0270]-[0285] of Nahmias teach that the method involves removing a contaminant, such as a virus, from the organ.  The process involves placing the organ in the cassette, operating the perfusion pump circuit and operating the perfusion solution filtering device.  Those of ordinary skill would have found it obvious to transplant the cleaned organ into a patient.  Indeed, paragraph [0500] expressly states that the purpose of Nahmias is to prepare full organs for transplantation.

	With respect to claims 15-17, Nahmias, Humes and Tsukamoto disclose the combination as described above.  It would have been obvious to use the modified Nahmias method to remove essentially any virus, including hepatitis viruses, from essentially any type of organ, including kidneys.


Humes discloses a hollow fiber filter designed to reproduce the ultrafiltration function and transport function of a kidney.  Humes teaches in column 2, lines 3-38 that hemofiltration is often advantageous over hemodialysis because it is a convective process that does not rely on diffusion.  Humes states that hemofiltration improves toxin (e.g. viruses) removal by clearing higher molecular weight molecules and unwanted solutes at the same rate.
Tsukamoto discloses a system and method for removing wastes and contaminants from blood.  Tsukamoto teaches in at least paragraphs [0110] and [0111] that various toxins, including pathogens, viruses and bacteria are removed from a blood stream using hemofiltration in order to return the blood without the toxin (e.g. bacteria and/or virus) (“For example, such a system may be applied to reduce or minimize the 
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the filter 20 used by Nahmias to remove contaminants from the perfusion fluid is operated as a hemofilter.  Humes teaches that hemofiltration is useful because it is a pressure-based operation that does not rely on passive diffusion, and therefore is capable of efficiently removing larger waste molecules.  Humes further states that hemofiltration is recommended because it does not require dialysate solutions that “must be carefully controlled to ensure that their concentrations of biologically essential materials are balanced so that these materials which are present in the blood are retained by the blood”.  Tsukamoto teaches the hemofiltration is typically used to remove toxins, such as viruses and bacteria, from a blood stream.

Response to Arguments
In response to Applicant’s amendments filed 25 February 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Nahmias with Humes and Tsukamoto.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799